DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C)    the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
If claim limitations in this application that use the word "means" (or "step"), they are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, if claim limitations in this application that do not use the word "means" (or "step"), they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claim 8, lines 6 and 8, the limitations, “means of a first motor” and “means of a power transmission mechanism” are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
Regarding claim 9, lines 8 and 10, the limitations, “means of a first motor” and “means of a power transmission mechanism” are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, line 7, there is no antecedent basis for the limitation, “the second motor” in the claim.
Regarding claim 8, line 14, there is no antecedent basis for the limitation, “the one of the shaft couplings” in the claim.
Regarding claim 8, line 15, there is no antecedent basis for the limitation, “the rotating shaft of the second motor” in the claim.
Regarding claim 8, line 20, there is no antecedent basis for the limitation, “the positions” in the claim.
Regarding claim 9, line 9, there is no antecedent basis for the limitation, “the second motor” in the claim.
Regarding claim 9, line 16, there is no antecedent basis for the limitation, “the one of the shaft couplings” in the claim.
Regarding claim 9, line 17, there is no antecedent basis for the limitation, “the rotating shaft of the second motor” in the claim.
Regarding claim 9, line 22, there is no antecedent basis for the limitation, “the positions” in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Toshiba Machine co. (hereinafter “Toshiba”) (JP 6174775 B1, machine translation) in view of Takayuki et al. (hereinafter “Takayuki”) (KR 10-2006-0110808, machine translation).
Regarding claim 8, Toshiba discloses a sheet/film forming method using a sheet/film forming roll apparatus (fig. 1) including a first roll (12) and a second roll (13) configured to be rotatable in opposition to each other (see arrows of each roll in fig. 1), and configured to feed a molten resin (7a) into a part between the first roll and the second roll (fig. 1) to thereby form a sheet (see abstract) or a film, the method comprising:
rotating the first roll by means of a first motor (56);
transmitting a rotation state of a second motor (57) including a rotary portion on which a plurality of permanent magnets (see claim 1) are arranged, to the second roll (13) by means of a power transmission mechanism (95) comprising an intermediate shaft part (94) and two shaft couplings (74) (see claim 1 and fig. 4),
bringing the first roll (12) close to or away from the second roll (13) by a push-pull unit (5) (see claim 1),
wherein
a variation state of a rotating shaft of the second roll (13) created when bringing the first roll (12) close to and away from the second roll (13) is absorbed to be eliminated as the intermediate shaft part (94) is inclined with respect to the one of the shaft couplings (74) as a base point, thereby maintaining a posture of a rotating shaft of the second motor (57) constant at all times (see claim 1), and
a shaft direction supporting mechanism configured to support the second roll (13) along a shaft direction in a state where the second roll (13) is rotatable (see fig. 23, which shows the second roll (13) coupled to an elastic shaft coupling (120) supported rotatably by two stays (121)).
Toshiba does not expressly disclose each of the rolls has a preset pattern.
Takayuki, in a related sheet forming art, teaches it is old and well known to provide a preset pattern on each of two rollers (11 and 48), wherein melted resin supplied a gap portion between the first and second rollers to form patterns on both sides of the sheet (see page 3 and the last five lines). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the rollers of Toshiba, with preset patterns on their surfaces, as taught by Takayuki, in order to form patterns on both sides of the sheet when making a double sided transcription type sheet.
As to an axial position adjusting mechanism configured to move the shaft direction supporting mechanism along the shaft direction, modified Toshiba does not expressly disclose an axial position adjusting mechanism.
Takayuki can also be applied to teach an axial position adjusting mechanism (33 and 34) configured to move a shaft direction supporting mechanism (see fig. 4) along a shaft direction (see a horizontal arrows in fig. 4), a second roll (11) moving in the shaft direction along a first roll (48) with movement of the shaft direction supporting mechanism, thereby adjusting the positions of surfaces on the first roll and the second roll along the shaft direction. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Toshiba with an axial position adjusting mechanism, as taught by Takayuki, to adjust the positions of surfaces on the first roll and the second roll along the shaft direction in order to keep an embossing phase deviation within a tolerance (see page 2, last paragraph, the last four lines).

Claim 9 is ejected under 35 U.S.C. 103 as being unpatentable over Toshiba Machine co. (hereinafter “Toshiba”) (JP 6174775 B1, machine translation) in view of Takayuki et al. (hereinafter “Takayuki”)(KR 10-2006-0110808, machine translation) and Hayashi et al. (hereinafter “Hayashi”) (US 5,320,787).
Regarding claim 9, Toshiba discloses a sheet/film forming method using a sheet/film forming roll apparatus (fig. 1) comprising a first roll (12) and a second roll (13) configured to be rotatable in opposition to each other, and a third roll (14) rotatable in synchronism with the second roll (13), and configured to feed a molten resin (7a) into a part between the first roll and the second roll (fig. 1) to form a sheet (see abstract) or a film, the molten resin (7a) also passes through between the second roll and the third roll (see fig. 1), the method comprising:
rotating the first roll (12) by means of a first motor (56);
transmitting a rotation state of a second motor (57) including a rotary portion on which a plurality of permanent magnets (see claim 1) are arranged, to the second roll (13) by means of a power transmission mechanism (95) comprising an intermediate shaft part (94) and two shaft couplings (74) (see claim 1 and fig. 4),
bringing the first roll (12) close to or away from the second roll (13) by a push-pull unit (5) (see claim 1), 
wherein
a variation state of a rotating shaft of the second roll (13) created when bringing the first roll (12) close to and away from the second roll(13) is absorbed to be eliminated as the intermediate shaft part (94) is inclined with respect to the one of the shaft couplings (74) as a base point, thereby maintaining a posture of a rotating shaft of the second motor (57) constant at all times (see claim 1), and
a shaft direction supporting mechanism configured to support the second roll (13) along a shaft direction in a state where the second roll (13) is rotatable (see fig. 23, which shows the second roll (13) coupled to an elastic shaft coupling (120) supported rotatably by two stays (121)).
Toshiba does not expressly disclose each of the rolls has a preset pattern. 
Takayuki, in a related sheet forming art, teaches it is old and well known to provide a preset pattern on each of a plurality of rollers (11 and 48), wherein melted resin supplied a gap portion between the first and second embossing rollers to form patterns on both sides of the sheet (see page 3 and the last five lines). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the rollers of Toshiba, with preset patterns on their surfaces, as taught by Takayuki, in order to form patterns on both sides of the sheet when making a double sided transcription type sheet.
Toshiba, as modified by Takayuki, does not expressly disclose the third roller has a preset pattern, Hayashi discloses a sheet forming apparatus having three rollers (14, 24, and 16), each having a preset pattern (71 on the first roller 14, 71’ on the third roller 16, and 21 on the second roller 24). Hayashi teaches having a preset pattern on the third roll in the same preset pattern on the first roller in order to provide the resin sheet edges with greater precision (col. 7, lines 13-17). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the third roller of Toshiba, with a preset pattern on its surface in the same preset pattern on the first roller, as taught by Hayashi, in order to provide the resin sheet edges with greater precision.
As to an axial position adjusting mechanism configured to move the shaft direction supporting mechanism along the shaft direction, modified Toshiba does not expressly disclose an axial position adjusting mechanism.
Takayuki can also be applied to teach an axial position adjusting mechanism (33 and 34) configured to move a shaft direction supporting mechanism (see fig. 4) along a shaft direction (see a horizontal arrows in fig. 4), a second roll (11) moving in the shaft direction along a first roll (48) with movement of the shaft direction supporting mechanism, thereby adjusting the positions of surfaces on the first roll and the second roll along the shaft direction. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Toshiba with an axial position adjusting mechanism, as taught by Takayuki, to adjust the positions of surfaces on the second roll along the shaft direction in order to keep an embossing phase deviation within a tolerance (see page 2, last paragraph, the last four lines).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed on the attached PTO 892 are cited to show various roll apparatuses for manufacturing sheet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY SELF can be reached on 571-272-4528. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        November 19, 2022